Name: Commission Regulation (EEC) No 2925/88 of 22 September 1988 on the supply of whole milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 9 . 88 Official Journal of the European Communities No L 264/7 COMMISSION REGULATION (EEC) No 2925/88 of 22 September 1988 on the supply of whole milk powder as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementating rules for Regula ­ tion (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organizations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to the UNRWA, 245 tonnes of whole milk powder to be supplied ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, HAS ADOPTED THIS REGULATION : Article 1 . Milk products shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 September 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30. 12. 1986, p . 1 . 0 OJ No L 168 , 1 . 7. 1988, p . 7 . (3) OJ No L 136, 26. 5 . 1987, p. 1 . (4) OJ No L 204, 25. 7 . 1987, p. 1 . No L 264/8 Official Journal of the European Communities 24. 9 . 88 ANNEX LOT A 1 . Operation No (') : 885/88  Commission Decision of 8 June 1988 2. Programme : 1988 3 . Recipient (6) (l4) : UNRWA Headquarters, Vienna International Centre, PO Box 700, A-1400 Vienna (telex 135310 UNRWA A) 4. Representative of the recipient (3) Q : UNRWA, Field Supply and Transport Officer, Lebanon, PO Box 947 Beirut, Lebanon - 5. Place or country of destination : Lebanon 6. Product to be mobilized : whole milk powder 7. Characteristics and quality of the goods : (2) (8) 8 . Total quantity : 41 tonnes 9 . Number of lots : one 10 . Packaging and marking (') (u) : 1 kg in 20-foot containers ; Official Journal of the European Commu ­ nities No C 216 of 14 August 1987, pages 4 and 5 (under I.1.B.4 and I.l.B.4.1 ) Supplementary markings on the packaging : 'ACTION No 885/88 / WHOLE MILK POWDER / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / BEIRUT / date of production : ' and Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (under I.1.B.5) 11 . Method of mobilization : Community market The manufacture of the whole milk powder must be carried out after the award of the tender 12. Stage of supply (12) : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Beirut 16. Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 22 October to 6 November 1988 18 . Deadline for the supply : 22 December 1988 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 10 October 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 17 October 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 5 to 20 November 1988 (c) deadline for the supply : 5 January 1989 22. Amount of the tendering security : 20 ECU per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/58 , 200, rue de la Loi, B-1049 Brussels, telex 22037 AGREC B 25. Refund payable on request by the successful tenderer (*) : Refund applicable on 26 August 1988 fixed by Regulation (EEC) No 2642/88 (Official Journal of the European Communities No L 236 of 26 August 1988 , p. 30) 24. 9 . 88 Official Journal of the European Communities No L 264/9 LOT B 1 . Operation No (') : 886/88  Commission Decision of 8 June 1988 2. Programme : 1988 3 . Recipient (6) (14) : UNRWA Headquarters , Vienna International Centre, PO Box 700, A- 1400 Vienna (telex 135310 UNRWA A) 4. Representative of the recipient (3) Q : UNRWA, Field Supply and Transport Officer, SAR, PO Box 4313, Damascus  SAR 5. Place or country of destination : Syria ^ 6 . Product to be mobilized : whole milk powder 7. Characteristics and quality of the goods : (2) (8) 8 . Total quantity : 45 tonnes 9 . Number of lots : one 10 ; Packaging and marking (9) (n ) : 1 kg in 20-foot containers ; Official Journal of the European Commu ­ nities No C 216 of 14 August 1987, pages 4 and 5 (under I.1.B.4 and I.1.B4.1 ) Supplementary markings on the packaging : 'ACTION No 886/88 / WHOLE MILK POWDER / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / LATTAKIA / date of production : ' and Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (under I.1.B.5) 1 1 . Method of mobilization : Community market The manufacture of the whole milk powder must be carried out after the award of the tender 12. Stage of supply (l2) : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Lattakia 16 . Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 22 October to 6 November 1988 18 . Deadline for the supply : 22 December 1988 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 10 October 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 17 October 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment : 5 to 20 November 1988 (c) deadline for the supply : 5 January 1989 22. Amount of the tendering security : 20 ECU per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58 , 200 rue de la Loi , B- 1049 Brussels, telex 22037 AGREC B 25. Refund payable on request by the successful tenderer (*) : Refund applicable on 26 August 1988 fixed by Regulation (EEC) No 2642/88 (Official Journal of the European Communities No L 236 of 26 August 1988, p. 30) No L 264/ 10 Official Journal of the European Communities 24. 9 . 88 LOT C 1 . Operation No (') : 887/88  Commission Decision of 8 June 1988 2. Programme : 1988 3 . Recipient (s) ( 14) : UNRWA Headquarters, Vienna International Centre, PO Box 700 , A-1400 Vienna (telex 135310 UNRWA A) 4. Representative of the recipient (3) Q : UNRWA, Field Supply and Transport Officer, Jordan, PO Box 484, Amman, Jordan 5. Place or country of destination : Jordan 6. Product to be mobilized : whole milk powder 7. Characteristics and quality of the goods : (2) (8) 8 . Total quantity : 94 tonnes 9 . Number of lots : one 10 . Packaging and marking (9) (u) ( !3) : 1 kg in 20-foot containers ; Official Journal of the European Communities No C 216 of 14 August 1987, pages 4 and 5 (under I.1.B.4 and I.l.B.4.1 ) Supplementary markings on the packaging : 'ACTION No 887/88 / WHOLE MILK POWDER / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / AQABA / date of production : ... / dateof expiry : . . and Official Journal of the European Communities No C 216 of 14 August 1987, p. 6 (under I.1.B.5) 1 1 . Method of mobilization : Community market The manufacture of the whole milk powder must be carried out after the award of the tender 12. Stage of supply (12) : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Aqaba 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 22 October to 6 November 1988 18 . Deadline for the supply : 22 December 1988 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 10 October 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 17 October 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 5 to 20 November 1988 (c) deadline for the supply : 5 January 1989 , 22. Amount of the tendering security : 20 ECU per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58 , 200 rue de la Loi, B- 1 049 Brussels ; telex 22037 AGREC B 25. Refund payable on request by the successful tenderer (*) : Refund applicable on 26 August 1988 fixed by Regulation (EEC) No 2642/88 (Official Journal of the European Communities No L 236 of 26 August 1988, p. 30) 24. 9 . 88 Official Journal of the European Communities No L 264/ 11 LOT D 1 . Operation No ('): 888/88 Commission Decision of 8 June 1988 2. Programme : 1988 3 . Recipient (6) (14) : UNRWA Headquarters, Vienna International Centre PO Box 700, A-1400 Vienna (telex 135310 UNRWA A) 4. Representative of the recipient (3) (J) : UNRWA, Field Supply and Transport Officer, West Bank, PO Box 19149, Jerusalem, Israel 5 . Place or country of destination : Israel 6 . Product to be mobilized : whole milk powder 7. Characteristics and quality of the goods :(2)(8) 8 . Total quantity : 65 tonnes 9 . Number of lots : one 10 . Packaging and marking (9) ( 10) (u ) : 1 kg in 20-foot containers ; Official Journal of the European Communities No C 216 of 14 August 1987, pages 4 and 5 (under I.1.B.4 and I.l.B.4.1 ) Supplementary markings on the packaging : 'ACTION No 888/88 / WHOLE MILK POWDER / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / ASHDOD / date of production : ' and Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (under I.1.B.5) 1 1 . Method of mobilization : Community market The manufacture of the whole milk powder must be caried out after the award of the tender 12. Stage of supply (12) : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Ashdod 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 22 October to 6 November 1988 18 . Deadline for the supply : 22 December 1988 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 10 October 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 17 October 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 5 to 20 November 1988 (c) deadline for the supply : 5 January 1989 22. Amount of the tendering security : 20 ECU per tonne , 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Brussels telex 22037 AGREC B 25. Refund payable on request by the successful tenderer (*): Refund applicable on 26 August 1988 fixed by Regulation (EEC) No 2642/88 (Official Journal of the European Communities No L 236 of 26 August 1988 , p. 30) No L 264/ 12 Official Journal of the European Communities 24. 9 . 88 Notes (') The operation number is to be quoted in all correspondence. (2) The whole milk powder with 26 % minimum fat content must be obtained by the spray method and must be manufactured not more than one month before the date of shipment. The quality must be extra grade and the milk powder must have the following characteristics : (a) fat content : 26,0 % minimum (b) water content : 2,5 % maximum (c) titratable acidity (in solids, / non-fat): ADMI  as ml of decinormal sodium hydroxide solu ­ tion : 3,0 % maximum  as lactic acid : - 0,15% maximum (d) lactate content (in solids, / non-fat) 150 mg/ 100 g maximum i (e) additives : none (f) phosphatase test : negative, i.e. not more than 4 jig of phenol per g of reconstituted milk (g) solubility index : 0,5 ml maximum (h) burnt : 15,0 mg maximum, i.e. at least disc B (i) micro-organism content : 50 000 per g maximum (k) coliform test : negative in 0,1 g (1) buttermilk test : negative (m) whey test : negative (n) odour and flavour : clean (o) appearances : coloured particles (3) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32  23610 97  235 01 30  236 20 05. (*) Regulation (EEC) No 2330/87 (Official Journal of the European Communities No L 210 of 1 August 1987) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this . Annex. (6) Once the successful tenderer has been informed of the award of the contract, he shall immediately contact the beneficiary with a view to determining what documents are required for the consignment, and the details of period, rate and other circumstances concerning shipment. Q The successful tenderer shall send a copy of the shipping documents to the following address : Delega ­ tion of the Commission to (country of destination), s/c service 'valise diplomatique', Berlaymont 1 / 123, 200 rue de la Loi , B- 1049 Brussels . (8) Certificates and documents required for each shipment :  one original and two copies of insurance certificates  one original and two copies of health certificate  one original and two copies of inspection certificate regarding quality, quantity and packing  one certificate of non-contamination by radioactivity 24. 9 . 88 Official Journal of the European Communities No L 264/ 13 (9) Supply free at terminal , as provided for in Article 14 (5) (a) of Regulation (EEC) No 2200/87, implies that the following costs at the port of landing shall be borne by the successful tenderer :  should containers be used on a FCL/FCL or LCL/FCL basis , all costs of unloading and transportation from the under hook stage up to the designated destuffing area via, if any, transit check shed area . The costs of destuffing the goods from the containers, local charges incurred at a later stage, and costs occasioned by delays of detention or returning the containers are to be borne by the recipient, - should containers be used on a LCL/LCL of FCL/LCL basis, all the costs of unloading and transpor ­ tation from the under hook stage up to the designated destuffing area via, if any, transit check shed area and by way of derogation from the aforementioned paragraph 5 (a) of Article 14, the LCL charges (destuffing of the goods). The local charges incurred after the stage of destuffing the goods from the containers are to be borne by the recipient. ( 10) Consignment to be stowed in 20 foot containers containing not more than 1 7 tonnes each net ; nor more than 30 containers are to be shipped on any vessel . (u) The 1 000 gram sachets for milk powder described in Official Journal of the European Communities No C 216 of 14 August 1987, pages 4 and 5 (under I.1.B.4 and I.l.B.4.1 ), must be made of white polye ­ thylene film . ( 12) The contracted shipping terms shall be considered to be ex quai port of destination's container yard . UNRWA shall be granted 20 days (Saturdays, Sundays and official public and religious holidays included) free of container detention charges at the port of discharge taken from the day/time of the relevant customs etc . clearance having been effected. Bonafide detention charges levied in respect of container detention(s) in excess of the said 20 days as detailed above will be borne by UNRWA. UNRWA shall not pay/not be charged any container deposit fees . ( 13) The expiry date appearing on the packages must be nine months after the date of manufacture . C 4) The supplier is to detail the chief, supply division, UNRWA, Vienna, by telex No 135310 UNRWA A, the name of the carrying vessel, names and addresses of shipping agent and insurance agent at port of discharge.